Case 5:19-cv-01179-PA-DFM Document 62 Filed 02/26/21 Page 1 of 1 Page ID #:572

                                                                               JS-6




                         UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                               EASTERN DIVISION



  DWIGHT BELTON,                            Case No. ED CV 19-01179-PA (DFM)

            Plaintiff,                      JUDGMENT

               v.

  MONA HOUSTON et al.,

            Defendants.



       Pursuant to the Court’s Order Accepting the Report and
 Recommendation of United States Magistrate Judge,
       IT IS ADJUDGED that this action is dismissed without prejudice to
 Plaintiff filing a new action after exhausting California’s prison administrative
 process.


  Date: February 26, 2021                    ___________________________
                                             PERCY ANDERSON
                                             United States District Judge
